Opinion issued November 29, 2012




                                   In The

                           Court of Appeals
                                   For The

                       First District of Texas
                        ————————————
                           NO. 01-11-00509-CV
                        ———————————
     GREATWOOD COMMUNITY ASSOCIATION, INC., Appellant
                                     V.
                    PRINCE DAVID OFOR, Appellee



                 On Appeal from the 268th District Court
                        Fort Bend County, Texas
                  Trial Court Case No. 09-DCV-173840



                       MEMORANDUM OPINION

     Appellant Greatwood Community Association, Inc. sued Appellee

homeowner Prince David Ofor, complaining of (1) unpaid homeowners’

association dues and (2) ongoing violations of Greatwood deed restrictions
governing the upkeep of homes.         Greatwood moved for traditional summary

judgment on both claims. The trial court granted part of the requested relief on the

claim related to homeowners’ association dues, denied all the relief requested

related to the upkeep of Ofor’s home, and signed a final summary judgment. We

reverse and remand.

      A. Background

      Ofor owns a house in Greatwood that is subject to the Declaration of

Covenants, Conditions and Restrictions for Greatwood Subdivisions, recorded in

the Fort Bend County Deed Records.            These restrictions impose an annual

maintenance charge and allow for special assessments. Through the restrictions,

Greatwood retains a vendor’s lien to secure required payments. The restrictions

also provide that homeowners must “prevent the development of any unclean,

unhealthy, unsightly, or unkempt condition on his or her Unit . . . .”

      1. Greatwood’s claims and motion for summary judgment

      Greatwood sued Ofor, claiming he violated the deed restrictions in two

ways. First, Greatwood alleges that Ofor failed to pay required maintenance fees

and assessments. As relief, Greatwood requested an award of (1) unpaid fees and

assessments, (2) interest, (3) attorney’s fees, and (4) establishment and foreclosure

of a vendor’s lien.




                                          2
        Second, Greatwood alleged that Ofor violated the prohibition on unsightly

and unkept conditions by allowing mold to grow on the right side of his house. As

relief, Greatwood requested (1) a permanent injunction compelling Ofor to remove

the mold, (2) an award of $200 per day for at least a ten-day period that Ofor failed

to bring property into compliance with the deed restrictions, and (3) attorney’s

fees.

        Ofor filed a general denial and request for attorney’s fees. Greatwood then

moved for traditional summary judgment on its claims and requested relief. Ofor

did not file a response.

        2. The trial court’s judgment

        After a summary-judgment hearing, the trial court signed an order entitled

“Final Summary Judgment.” In that order, the court granted part, but not all, of the

requested relief related to the delinquent maintenance fees and assessments.

Specifically, the court awarded to Greatwood $1,291.95 for “delinquent

assessments, late fees and collection costs,” $1,000 in trial attorney’s fees (as well

as additional conditional appellate attorney’s fees), costs of court and post

judgment interest. The court denied Greatwood’s request for foreclosure on its

lien. The judgment denied all relief on Greatwood’s claim that the mold allegedly

growing on Ofor’s house violated the deed restrictions.




                                          3
      The final paragraph of the Final Summary Judgment contained the following

recitation:

             IT IS ORDERED that all relief requested in this case and not
      expressly granted is denied. This is a final judgment, for which let
      execution and all writs and processes necessary to enforce this
      judgment issue. This judgment finally disposes of all claims and all
      parties and is appealable.

      Greatwood filed a motion for new trial, which was overruled by operation of

law. Greatwood then timely brought this appeal.

                                    ISSUES ON APPEAL

      Greatwood argues on appeal that the court erred “when it granted Final

Summary Judgment which struck the majority of relief requested by Appellant in

its lawsuit.” It requests that this Court “modify the trial court’s Final Summary

Judgment to be consistent with the relief request and evidence presented in

Plaintiff’s Motion for Summary Judgment.” “Alternatively, Appellant requests

that this Court . . . vacate and reverse the trial court’s Final Summary Judgment

and remand this case for further proceedings.”1

                                       ANALYSIS

      A plaintiff moving for traditional summary judgment has the burden of

conclusively establishing each element of its claim. TEX. R. CIV. P. 166a(c); Zurita

v. Lombana, 322 S.W.3d 463, 471 (Tex. App.—Houston [14th Dist.] 2010, pet.


1
      Ofor did not file an appellee’s brief.
                                               4
denied). In this case, Greatwood moved for traditional summary judgment on all

of its claims, and the trial court granted in part, and denied in part, Greatwood’s

motion. The trial court’s order was thus a partial summary judgment.

      Generally, absent express statutory authority providing otherwise, the denial

of summary judgment relief is interlocutory and not appealable. E.g., City of

Houston v. Kilburn, 838 S.W.2d 344, 345 (Tex. App.—Houston [14th Dist.] 1992),

writ denied, 849 S.W.2d 810 (Tex. 1993) (per curiam); New York Underwriters

Ins. Co. v. Sanchez, 799 S.W.2d 677, 678–79 (Tex. 1990).              Nonetheless, a

judgment is final for purposes of appeal if it either actually disposes of all claims

and issues, or if it clearly and unequivocally states that it is a final judgment that

disposes of all claims and all parties. Lehmann v. Har-Con Corp., 39 S.W.3d 191,

205 (Tex. 2001); In re Campbell, 101 S.W.3d 664, 667 (Tex. App.—Houston [1st

Dist.] 2003, orig. proceeding). Here, despite the interlocutory nature of the relief

awarded, the trial court’s summary-judgment order was rendered final and

appealable by inclusion of “Final” in the title coupled with language within the

order declaring that it “finally disposes of all claims and all parties and is

appealable.” See Lehmann, 39 S.W.3d at 206 (“A statement like, ‘This judgment

finally disposes of all parties and all claims and is appealable,’ would leave no

doubt about the court’s intention” that the judgment be final and appealable).




                                          5
      We reverse and remand the case for further proceedings because the trial

court erred by granting a final judgment denying Greatwood’s claims and relief

sought based on its determination that Greatwood failed to carry its burden of

establishing its entitlement to summary judgment on those claims.

                                 CONCLUSION

       We reverse and remand for further proceedings consistent with this

opinion.




                                            Sherry Radack
                                            Chief Justice

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        6